United States Court of Appeals
                       For the First Circuit

No. 22-1034

                       NICHOLAS L. TRIANTOS,

                             Plaintiff,

                                 v.

              GUAETTA & BENSON, LLC; AUDREY G. BENSON;
              PETER V. GUAETTA; SARAH T. FITZPATRICK,

                       Defendants, Appellees,

  DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for Morgan
Stanley ABS Capital I Inc. Trust 2004-HE4, Mortgage Pass-Through
Certificates, Series 2004-HE4; SELECT PORTFOLIO SERVICING, INC.;
    COUNTRYWIDE HOME LOANS, INC.; BANK OF AMERICA, N.A., as
   Successor-in-Interest to Countrywide Home Loans, Inc.; NEW
                  CENTURY MORTGAGE CORPORATION,

                            Defendants.


                        MICHAEL M. MCARDLE,

                    Interested Party, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                               Before

                    Lynch, Thompson, and Gelpí,
                          Circuit Judges.


    Lucas B. McArdle, with whom McArdle Law & Associates, PLLC
was on brief, for appellant.
     John F. Gallant, with whom Nancy A. Morency and Gallant &
Ervin, LLC were on brief, for appellees.


                       October 27, 2022
          LYNCH, Circuit Judge.       In this case removed to the

federal district court, Guaetta & Benson, LLC and Audrey Benson,

Peter Guaetta, and Sarah Fitzpatrick, individual partners of that

firm (collectively, "G&B"), moved for sanctions against attorney

Michael McArdle, counsel on the state court complaint, under

Federal Rule of Civil Procedure 11.    This sanctions motion was not

served on McArdle under Rule 5 as required by Rule 11.         At a

hearing McArdle did not attend, the district court imposed Rule 11

sanctions against him on the court's understanding that (i) he had

signed and filed an amended complaint in federal court and (ii) he

had been properly served.    However, the record refutes both of

these bases for the order.

          When McArdle learned of the district court's sanctions

order several months later, he immediately moved the court for

relief under Rule 60(b). The court summarily denied the Rule 60(b)

motion.   We reverse.

                               I.

          The following facts are drawn from the record and do not

appear to be disputed on appeal.      On February 7, 2017, Nicholas

Triantos sued Deutsche Bank National Trust Company and other

mortgage lenders and servicers in Massachusetts Superior Court,

asserting various claims arising out of a foreclosure on his

property. The complaint unusually also named as defendants Guaetta

& Benson, LLC, the firm that had conducted the foreclosure sale on


                              - 3 -
behalf of Deutsche Bank, and three individual partners of that

firm, alleging that their actions violated the Fair Debt Collection

Practices   Act,   15    U.S.C.   §§    1692-1692p,    and    the    Racketeer

Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-1968.

            McArdle     was   counsel    of   record    for    Triantos     in

Massachusetts Superior Court and signed the state court complaint.

On March 16, 2017, G&B sent McArdle a "safe harbor" letter under

Massachusetts Rule of Civil Procedure 11.          The letter questioned

the merit of the claims against G&B, demanded that McArdle either

furnish a legal basis for these claims or dismiss them, and warned

that if he did not do so, G&B would pursue relief against both him

and Triantos.

            On March 31, 2017, Deutsche Bank removed the case to

federal district court.       Following removal, McArdle did not enter

a notice of appearance in the district court,1 but he communicated

with G&B as counsel for Triantos and, at the request of the

defendants, assented to several motions to extend the defendants'

time to file responsive pleadings.

            On May 9, 2017, Triantos (himself a lawyer) entered a

pro se notice of appearance in the district court.                  On May 23,

Triantos signed and filed an amended complaint.               This complaint



     1    McArdle did not receive electronic notice of later
filings, presumably because he never filed a notice of appearance
in the federal case.


                                  - 4 -
was also signed by Alex Hess as co-counsel for Triantos.2   McArdle

did not sign or file this complaint, and his name does not appear

on it.

            On May 31, 2017, McArdle filed a notice of withdrawal of

his appearance as counsel in the case.    In the two months between

removal and his withdrawal as counsel, McArdle did not sign or

file any pleadings or other papers in district court, nor did he

present argument to the court.

            On September 14, 2017, the district court dismissed the

amended complaint for failure to state a claim.3    On November 21,

G&B moved for sanctions against Triantos and McArdle under Federal

Rule of Civil Procedure 11, seeking attorney's fees and costs and

expenses.    G&B certified to the court that all parties were being

served with the motion but never served the motion on McArdle under

Rule 5 as required by Rule 11.     As the basis for sanctions, G&B

stated that the complaint "which the Court dismissed under Fed. R.

Civ. P. 12(b)(6)" -- i.e., the amended complaint -- was signed by

both Triantos and McArdle.    G&B also stated that McArdle, rather

than Triantos, had filed the amended complaint. The district court



     2    Hess entered a notice of appearance in the district court
on June 14, 2017.
     3    The district court also denied Triantos's motion to
remand and granted the defendants' motion to strike a second
amended complaint filed by Triantos (and signed by Triantos and
Hess).


                                - 5 -
stayed the motion for sanctions pending the outcome of Triantos's

appeal of the decision dismissing his case.

           On September 16, 2020, this court affirmed the district

court's decision dismissing the amended complaint.              Triantos v.

Deutsche Bank Nat'l Tr. Co., No. 17-1938 (1st Cir. Sept. 16, 2020).

           On   September   30,   2020,   G&B   renewed   its   motion   for

sanctions against Triantos and McArdle.          G&B again certified to

the court that all parties were being served with the motion but

never served the motion on McArdle under Rule 5 as required by

Rule 11.   The renewed motion repeated the statements that McArdle

had "signed" and "filed" the amended complaint dismissed by the

district court.

           On November 2, 2020, after not seeing a docketed response

to the sanctions motion from McArdle, Triantos contacted McArdle.

McArdle (through counsel) immediately contacted G&B to discuss the

motion.    In an email, McArdle informed G&B that he "was not

involved in the subject federal case whatsoever, [and] was just

carried over as counsel of record in the state court matter," that

he "specifically advised Triantos not to pursue the claims against

G&B," and that he "withdrew when it was clear [he] needed to create

distance from [Triantos]."        McArdle also requested that, should

G&B intend to continue pursuing sanctions against him despite this

information, he be given "time to properly respond."




                                  - 6 -
           On a phone call later that day, the parties discussed a

negotiated resolution whereby G&B would drop the sanctions motion

against McArdle.    McArdle followed up with G&B via email regarding

the specifics of this resolution on November 5 and November 10.

G&B did not respond.   At this point the parties apparently let the

issue lie.

           Eight months passed. On July 1, 2021, the district court

set a hearing date for G&B's sanctions motion.       In the following

months, G&B filed materials in support of its motion and Triantos

filed a supplemental opposition.        McArdle did not receive these

filings and never filed an opposition.      On September 15, 2021, the

district court heard argument on G&B's motion.        McArdle was not

present.     The following colloquy took place at the beginning of

the hearing:

           THE COURT: Very well.     And what about Mr.
           McArdle, who represents him?

           MR. TRIANTOS: Your Honor, if I may? I don't
           know. I haven't heard from him. I don't think
           he even filed a response to this. So I just
           don't know.

           THE COURT: I don't see any. Let me talk to
           defense counsel.     Are you pressing this
           against Mr. McArdle?

           MR. GALLANT: We are, Your Honor. The motion
           that was originally served specifically
           addresses him and, um, the motions in our
           memorandum specifically address him.

           THE COURT: They do, and believe me I've read
           everything. Well let's then go forward.


                                - 7 -
G&B did not inform the district court that it had never served

McArdle with the motion under Rule 5 as required by Rule 11.

McArdle's   absence   was   not   discussed   further.   His   level   of

involvement in the federal proceeding was not discussed either.

The district court concluded that the claims against G&B in the

amended complaint were "clearly without merit."          On that basis,

the court entered a minute order imposing $10,000 in attorney's

fees and $32 in costs jointly and severally against Triantos and

McArdle pursuant to Rule 11.       The court did not state any other

basis for the imposition of Rule 11 sanctions against McArdle.

            McArdle became aware of the district court's sanctions

order two-and-a-half months later, on November 29, 2021.               On

December 8, he moved for relief from this order under Rule 60(b).4

McArdle's verified motion stated that the amended complaint was

filed by Triantos and signed by Triantos and Hess, and that McArdle

lacked notice of both the sanctions hearing and the fact that G&B

was proceeding with its motion for sanctions.        In its opposition,

G&B repeated the statement that McArdle had "signed and filed" the

amended complaint.    The district court summarily denied McArdle's

Rule 60(b) motion without hearing argument.




     4    McArdle's motion was styled as a "Verified Motion for
Relief from Court Order." Both parties have treated it as a motion
under Rule 60(b).


                                  - 8 -
           McArdle   timely   appealed      the   district      court's   order

denying his Rule 60(b) motion.

                                      II.

           We review the district court's decision to deny relief

under Rule 60(b) for abuse of discretion.            Giroux v. Fed. Nat'l

Mortg. Ass'n, 810 F.3d 103, 106 (1st Cir. 2016).                "This standard

is not monolithic:       within it, embedded        findings of fact are

reviewed for clear error, questions of law are reviewed de novo,

and judgment calls are subjected to classic abuse-of-discretion

review."   Ungar v. Palestine Liberation Org., 599 F.3d 79, 83 (1st

Cir. 2010).    Abuse of discretion with respect to judgment calls

occurs where the district court "commit[s] a meaningful error in

judgment."    Anderson v. Cryovac, Inc., 862 F.2d 910, 923 (1st Cir.

1988).     "[W]e   are   'conscious    of   the   impact   of    sanctions   on

attorneys and take our oversight role seriously.'"                Lamboy-Ortiz

v. Ortiz-Vélez, 630 F.3d 228, 243 (1st Cir. 2010) (quoting Nw.

Bypass Grp. v. U.S. Army Corps of Eng'rs, 569 F.3d 4, 6 (1st Cir.

2009)).

           Under Rule 60(b), a court "may relieve a party or its

legal representative from a final judgment, order, or proceeding"

for six specified reasons.      Fed. R. Civ. P. 60(b).            We focus on

subsections (b)(1) and (b)(3), as analysis of those two reasons is

enough to convince us that relief should be granted here.




                                 - 9 -
              Rule 60(b)(1) provides that a court may grant relief

from    an    order    based    on   "mistake,    inadvertence,      surprise,     or

excusable neglect."         Id. 60(b)(1).        The Supreme Court, in Kemp v.

United States, 142 S. Ct. 1856 (2022), held that Rule 60(b)(1)'s

"mistake" provision encompasses errors of law.                Id. at 1860.       That

is the rule we apply.

              Rule 60(b)(3) provides that a court may grant relief

from an order based on "fraud (whether previously called intrinsic

or extrinsic), misrepresentation, or misconduct by an opposing

party."       Fed. R. Civ. P. 60(b)(3).           To satisfy Rule 60(b)(3), a

party     "'must      demonstrate     misconduct      --    such    as   fraud     or

misrepresentation -- by clear and convincing evidence' and 'show

that    the    misconduct       foreclosed   full   and    fair    preparation    or

presentation of [his] case.'"             Giroux, 810 F.3d at 108 (quoting

Karak v. Bursaw Oil Corp., 288 F.3d 15, 21 (1st Cir. 2002)); cf.

West v. Bell Helicopter Textron, Inc., 803 F.3d 56, 67-68 (1st

Cir.     2015)        (noting     heightened      standard    of     "substantial

interference" with preparation of case in context of Rule 60(b)(3)

motions based on discovery misconduct).                    Misconduct "does not

demand proof of nefarious intent or purpose as a prerequisite to

redress" and "can cover even accidental omissions."                      West, 803

F.3d at 67 (quoting Anderson, 862 F.2d at 923).

              We hold that the district court made two errors in

imposing Rule 11 sanctions against McArdle and that these errors


                                       - 10 -
appear to be based on the district court's understanding of

representations by G&B that were contrary to what the record shows.

First, the district court imposed sanctions on McArdle on the basis

that he had signed and filed the amended complaint that the court

dismissed.   We can find nothing in the record to support this.

Second, the district court imposed sanctions even though the

procedural requirements of Rule 11 were not satisfied.         The

district court abused its discretion in not granting the Rule 60(b)

motion for relief from the sanctions.

                                A.

          We hold first that the district court erred in imposing

Rule 11 sanctions against McArdle based on the amended complaint.

          Rule 11 sanctions may be imposed only when an attorney

(or unrepresented party) violates the requirements of Rule 11(b),

see Fed. R. Civ. P. 11(c)(1), which provides:

          By presenting to the court a pleading, written
          motion, or other paper -- whether by signing,
          filing, submitting, or later advocating it --
          an attorney or unrepresented party certifies
          that to the best of the person's knowledge,
          information, and belief, formed after an
          inquiry reasonable under the circumstances:

          (1) it is not being presented for any improper
          purpose, such as to harass, cause unnecessary
          delay, or needlessly increase the cost of
          litigation;

          (2) the claims, defenses, and other legal
          contentions are warranted by existing law or
          by a nonfrivolous argument for extending,



                              - 11 -
               modifying, or reversing existing law or for
               establishing new law;

               (3) the factual contentions have evidentiary
               support or, if specifically so identified,
               will likely have evidentiary support after a
               reasonable     opportunity    for    further
               investigation or discovery; and

               (4) the denials of factual contentions are
               warranted on the evidence or, if specifically
               so identified, are reasonably based on belief
               or a lack of information.

Id. 11(b).

               The sanctions order is contrary to the text of Rule

11(b).     Rule 11 sanctions are available only for misconduct in

"presenting to the court a pleading, written motion, or other paper

-- whether by signing, filing, submitting, or later advocating

it."     Id.    Any imposition of Rule 11 sanctions must have a basis

in this text.          Cf. Lamboy-Ortiz, 630 F.3d at 245 (noting the

textual limitations of Rule 11 and concluding that the Rule "does

not govern the conduct of litigation" beyond those bounds); Balerna

v. Gilberti, 708 F.3d 319, 323 (1st Cir. 2013) (similar).             To be

subject to Rule 11 sanctions, an attorney must "present[]" a paper

that is improper for one or more of the reasons delineated in Rule

11(b).

               G&B does not argue that McArdle is subject to Federal

Rule 11 sanctions for signing the complaint in state court, and

correctly so.       The Federal Rules of Civil Procedure do not apply

to   state     court   proceedings.   See   Fed.   R.   Civ.   P.   81(c)(1)


                                  - 12 -
(providing that the Federal Rules apply "to a civil action after

it is removed from a state court" (emphasis added)); see also id.

1 (providing that the Federal Rules "govern the procedure in all

civil    actions   and   proceedings   in   the   United   States   district

courts").     An individual cannot be subject to Federal Rule 11

sanctions for conduct in state court.        See id. 81(c)(1); see also,

e.g., Bisciglia v. Kenosha Unified Sch. Dist. No. 1, 45 F.3d 223,

226-27 (7th Cir. 1995).5

            In the two months between removal of the case to federal

court and McArdle's withdrawal as counsel, McArdle did not sign or

file any papers with the district court.           His name is not listed

in the signature block of any motions.            See Ark. Tchr. Ret. Sys.

v. State St. Corp., 25 F.4th 55, 64 & n.2 (1st Cir. 2022) (holding

that counsel may "present[]" a paper to the court by placing his

or her name in the signature block of a motion, even where counsel

does not individually sign the motion).               He did not present

argument to the court.

            G&B offers several arguments as to why McArdle should be

subject to Rule 11 sanctions even though he did not sign or file




     5    G&B's argument that we should let the Federal Rule 11
sanctions order stand because of asserted similarities between
Federal Rule 11 and Massachusetts Rule 11 amounts to a request to
apply Federal Rule 11 to state court conduct. The argument is not
viable for the reasons discussed above.


                                 - 13 -
the amended complaint or other papers.          None find a basis in the

text of Rule 11.

          G&B first argues that Rule 11 sanctions are warranted

because the state court complaint signed by McArdle was the

"operative pleading" in federal court before Triantos filed the

amended complaint.      While G&B is correct that the state court

complaint removed to federal court by the defendants was briefly

the operative pleading in federal court, there is no "operative

pleading" exception to Rule 11's "presenting" requirement.              See

Fed. R. Civ. P. 11(b); see also id. advisory committee's note to

1993 amendment (noting that "urg[ing] . . . the allegations of a

pleading filed in state court" to the district court following

removal constitutes "presenting"); Bisciglia, 45 F.3d at 226-27,

227 n.5 (focusing on subsequent filings and advocacy in support of

a state court complaint's allegations following removal); Buster

v. Greisen, 104 F.3d 1186, 1190 n.4 (9th Cir. 1997) (same); Danubis

Grp., LLC v. Landmark Am. Ins. Co., 685 F. App'x 792, 802 (11th

Cir. 2017) (same).

          McArdle     did   not   "present[]"    the   complaint   to   the

district court through the act of removal, because removal was

initiated by the defendants.       Once in federal court, he did not

take any action to "present[]" the allegations in the complaint to

the district court.




                                  - 14 -
             G&B next argues that McArdle is subject to Rule 11

sanctions because he had not withdrawn his appearance at the time

that Triantos filed the amended complaint.                This does not provide

a basis for imposition of Rule 11 sanctions where McArdle did not

"present[]" any papers to the court.

             G&B    also    contends    that    McArdle      triggered     Rule   11

sanctions by assenting to several requests by defendants' counsel

that he agree to motions to extend the defendants' time to file

responsive pleadings.          On these facts, merely assenting to the

defendants' motions did not amount to "presenting" them to the

court.      G&B further contends that McArdle represented to G&B (but

not    to   the    court)   that   Triantos     would   be   filing   an    amended

complaint, and that McArdle assented to the motions for extensions

of time at least in part to allow the defendants to respond to

this    forthcoming     amended     complaint     rather     than   the    original

complaint.        Nonetheless, this does not fall within the text of

Rule 11(b) as it was not "presenting" to the court.

                                         B.

             We also hold that Rule 11's procedural requirements were

not met here.

             Under Rule 11, a party's motion for sanctions "must" be

served on all parties as required by Rule 5.                    Fed. R. Civ. P.

11(c)(2).     Furthermore, a motion for sanctions "must not be filed

or be presented to the court if the challenged paper, claim,


                                       - 15 -
defense,   contention,   or   denial   is   withdrawn   or   appropriately

corrected within 21 days after service or within another time the

court sets."    Id.; see also id. advisory committee's note to 1993

amendment ("To stress the seriousness of a motion for sanctions

and to define precisely the conduct claimed to violate the rule,

the [Rule] provides that the [21-day] 'safe harbor' period begins

to run only upon service of the motion.").        Failure to comply with

these "carefully wrought" procedural requirements "disqualif[ies]"

Rule 11 as a basis for sanctions.        Lamboy-Ortiz, 630 F.3d at 244.

           Here, G&B did not serve its sanctions motion on McArdle

under Rule 5 or afford him the 21-day safe harbor period required

by Rule 11(c)(2).    The "safe harbor" letter that G&B sent McArdle

cannot satisfy these requirements.          While parties are encouraged

"to give informal notice . . . whether in person or by a telephone

call or letter" before serving a Rule 11 motion, this informal

notice is not a substitute for actual service of the motion.         Fed.

R. Civ. P. 11(c)(2) advisory committee's note to 1993 amendment.

Only service of the motion triggers the 21-day safe harbor period.

Id. 11(c)(2).

                                  III.

           For the foregoing reasons, McArdle's Rule 60(b) motion

should have been granted.     We reverse and remand with instructions

to vacate the Rule 11 sanctions against McArdle.




                                 - 16 -